DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 10-11, 13, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 7, 10, 13, 17 and 20 recites the limitation “the inferred” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “lowest” in claims 4, 11 and 18 is a relative term which renders the claim indefinite.  The term “lowest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In addition the term “acceptable” in claim 4, 11 and 18 is a relative term which renders the claim indefinite.  The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57(January 7, 2019) (“2019 PEG”). 
Regarding claim 1 
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “the system identifying a common sequence of steps that is shared by a subset of the received logs; the system determining whether the common sequence of steps has been stored as a pattern in a first external,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify a common sequence of steps that is shared by subset of the received logs based on observation and evaluation and a human could further determine whether the common sequence of steps has been stored or not using observation and evaluation method. 
“and if determining that the common sequence of steps has not been stored,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a determination that common sequence of steps has been stored or not using evaluation and observation method. 
 “where the pattern placeholder identifies a storage location of the pattern in the first external…;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify pattern placeholder storage location using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device …the processor via the memory… storage repository” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional elements “the system replacing, in each log of the subset, the common sequence of steps with a pattern placeholder” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “the system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site… storing the common sequence of steps as a pattern in the first external storage repository… and the system further storing each log of the subset in a second external storage repository…,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “the system replacing, in each log of the subset, the common sequence of steps with a pattern placeholder” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 2
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“the system determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first… and the system configuring the pattern placeholder to identify the previously defined storage location.”

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “external storage repository;” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 3
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“the system performing a semantic-analytics procedure to infer an intended meaning of the common sequence of steps; …where the placeholder further identifies the associated storage location.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a semantic analysis to infer an intended meaning of the common sequence of steps and further identify storage location using observation and evaluation method. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “external storage repository;” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “and the system storing the inferred meaning in an associated storage location of a third external storage repository” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding claim 4
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value deemed to identify a lowest acceptable number of logs.”
This limitation just places restrictions on the subset comprises threshold number of logs and its predetermined values and range of acceptable number of logs and doesn't change the fact that the underlying manipulations could be mental.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising: the system presenting the common sequence of steps to a user whose activities were recorded in a first session log of the subset, …in response to the presenting.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could present common sequence of steps that a user have performed. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim recites additional elements “where the replacing is performed on the first session log only after receiving authorization to proceed” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “where the replacing is performed on the first session log only after receiving authorization to proceed” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical 

Regarding claim 6
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“the system detecting the placeholder in each log of the subset; 
…and the system performing the Web-analytics operation upon the subset.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify placeholder in each log of the subset using observation and evaluation and a human could further replace the placeholder in each log of the subset with common sequence of steps in his/her mind. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim recites additional elements “the system replacing the placeholder in each log of the subset with the common sequence of steps” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “the system initiating a Web-analytics operation by retrieving the subset of the received logs, the system retrieving the common sequence of steps from the storage location identified by the placeholder;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); in addition, the claim recites the limitation “…the system replacing the placeholder in each log of the subset with the common sequence of steps;” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 7
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“the system detecting the placeholder in each log of the subset; 
…and the system performing the Web-analytics operation upon the subset, where the Web- analytics operation comprises consideration of the inferred meaning.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify placeholder in each log of the subset using observation and evaluation and a human could further replace the placeholder in each log of the subset with common sequence of steps in his/her mind. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim recites additional elements “the system replacing the placeholder in each log of the subset with the common sequence of steps” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “the system initiating a Web-analytics operation by retrieving the subset of the received logs; the system retrieving the common sequence of steps from the storage location identified by the placeholder; the system retrieving the inferred meaning from the associated storage location;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and “…the system replacing the placeholder in each log of the subset with the common sequence of steps;” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 8
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“the …identifying a common sequence of steps that is shared by a subset of the received logs;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify a common sequence of steps that is shared by subset of the received logs based on observation and evaluation. A human could further make a determination whether the common sequence of steps has been stored as a pattern using observation method.  
…determining whether the common sequence of steps has been stored as a pattern in a first external…”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could further determine whether the common sequence of steps has been stored or not using observation and evaluation method.
 and if determining that the common sequence of steps has not been stored,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could replace each log of the subset the common sequence of steps with a pattern placeholder as capable of performing in the human mind. 
where the pattern placeholder identifies a storage location of the pattern in the first external…;
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify pattern placeholder storage location using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor, external storage repository a processor, storage repository” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic the system replacing, in each log of the subset, the common sequence of steps with a pattern placeholder” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “A method for pattern-optimized session logs for improved web analytics comprising: a processor of a Web-analytics system receiving a set of session logs of a Web site of interest; a processor of a Web-analytics system receiving a set of session logs of a Web site of interest… where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site; and the processor further storing each log of the subset in a second external storage repository… storing the common sequence of steps as a pattern in the first external storage repository;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation ““the …replacing, in each log of the subset, the common sequence of steps with a pattern placeholder” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 9
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising: the …determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first…; and the …configuring the pattern placeholder to identify the previously defined storage location.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a determination that the common sequence of steps has already been stored as previous pattern or not based on observation and evaluation method and a human could further identify placeholder for storage location using observation. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an “processor, external storage repository;” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 10
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising: the …performing a semantic-analytics procedure to infer an intended meaning of the common sequence of steps; …where the placeholder further identifies the associated storage location.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a semantic analysis to infer an intended meaning of the common sequence of steps and further identify storage location using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, and the processor storing the inferred meaning in an associated storage location of a third external storage repository,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding claim 11
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value deemed to identify a lowest acceptable number of logs.”
This limitation just places restrictions on the subset comprises threshold number of logs and its predetermined values and range of acceptable number of logs and doesn't change the fact that the underlying manipulations could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 12
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “the …detecting the placeholder in each log of the subset; …and the …performing the Web-analytics operation upon the subset.”


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional elements “the system replacing the placeholder in each log of the subset with the common sequence of steps” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “the processor initiating a Web-analytics operation by retrieving the subset of the received logs, the processor retrieving the common sequence of steps from the storage location identified by the placeholder;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “replacing the placeholder in each log of the subset with the common sequence of steps;” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 13
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “the …detecting the placeholder in each log of the subset; …and the …performing the Web-analytics operation upon the subset, where the Web- analytics operation comprises consideration of the inferred meaning.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify placeholder in each log of the subset using 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional elements “…replacing the placeholder in each log of the subset with the common sequence of steps;” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “the processor initiating a Web-analytics operation by retrieving the subset of the received logs; the processor retrieving the common sequence of steps from the storage location identified by the placeholder; the processor retrieving the inferred meaning from the associated storage location; the processor replacing the placeholder in each log of the subset with the common sequence of steps;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “…replacing the placeholder in each log of the subset with the common sequence of steps;” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 14
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer system, computer-readable” as drafted, is reciting generic computer components. The generic computer the replacing” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the …, and the further storing,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “the replacing” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Regarding claim 15
Step 1:  The claim recites a computer program product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the …is configured to implement the…”
END820170223US01 33 of 37”

This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify placeholder in each log of the subset using observation and evaluation and a human could further replace the placeholder in each log of the subset with common sequence of steps in his/her mind. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer program product, …computer-readable hardware storage device …computer-readable program …the program code …a processor, a memory coupled to the processor,  and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory… computer system” as drafted, is reciting generic computer the processor replacing, in each log of the subset, the common sequence of steps with a pattern placeholder…” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “the method comprising: a processor of the Web-analytics system receiving a set of session logs of a Web site of interest, the method retrieving the common sequence of steps from the storage location identified by the placeholder; the method retrieving the inferred meaning from the associated storage location… storing the common sequence of steps as a pattern in the first external storage repository; …and the processor further storing each log of the subset in a second external storage repository” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “the processor replacing, in each log of the subset, the common sequence of steps with a pattern placeholder…” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 16
Step 1:  The claim recites a computer program product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “further comprising: the …determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first…; and the …configuring the pattern placeholder to identify the previously defined storage location.”
END820170223US01 33 of 37”

This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a determination that the common sequence of steps has already been stored as previous pattern or not based on observation and evaluation method and a human could further identify placeholder for storage location using observation. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an “computer program product, processor, external storage repository” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim recites “the system initiating a Web-analytics operation by retrieving the subset of the received logs; the system retrieving the common sequence of steps from the storage location identified by the placeholder; the system retrieving the inferred meaning from the associated storage location… receiving, the identifying, the determining, the storing, …and the further storing,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “the replacing” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical 

Regarding claim 17
Step 1:  The claim recites a computer program product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
END820170223US01 33 of 37”

“the …performing a semantic-analytics procedure to infer an intended meaning of the common sequence of steps; …where the placeholder further identifies the associated storage location.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a semantic analysis to infer an intended meaning of the common sequence of steps and further identify storage location using observation and evaluation method. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer program product, processor,” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “and the system storing the inferred meaning in an associated storage location of a third external storage repository” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding claim 18
Step 1:  The claim recites a computer program product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value deemed to identify a lowest acceptable number of logs.”
END820170223US01 33 of 37”

This limitation just places restrictions on the subset comprises threshold number of logs and its predetermined values and range of acceptable number of logs and doesn't change the fact that the underlying manipulations could be mental.
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer program product,” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 19
Step 1:  The claim recites a computer program product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “detecting the placeholder in each log of the subset; 
…and the …performing the Web-analytics operation upon the subset.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify placeholder in each log of the subset using observation and evaluation and a human could further replace the placeholder in each log of the subset with common sequence of steps in his/her mind.
END820170223US01 33 of 37”


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer program product, processor,” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional elements “the processor replacing the placeholder in each log of the subset with the common sequence of steps; and the processor performing the Web-analytics operation upon the subset” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “ffurther comprising: the processor initiating a Web-analytics operation by retrieving the subset of the received logs; the processor detecting the placeholder in each log of the subset; END820170223US01 35 of 37the processor retrieving the common sequence of steps from the storage location identified by the placeholder;…” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “the processor replacing the placeholder in each log of the subset with the common sequence of steps; and the processor performing the Web-analytics operation upon the subset” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 20
Step 1:  The claim recites a computer program product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “…and the …performing the Web-analytics operation upon the subset, where the Web- analytics operation comprises consideration of the inferred meaning”
END820170223US01 33 of 37”

This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a semantic analysis to infer an intended meaning of the common sequence of steps using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer program product, processor,” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional elements “the processor replacing the placeholder in each log of the subset with the common sequence of steps” the act of data manipulation which is adding an insignificantly extra-solution activity to the judicial exception see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “further comprising: the processor initiating a Web-analytics operation by retrieving the subset of the received logs; the processor detecting the placeholder in each log of the subset; the processor retrieving the common sequence of steps from the storage location identified by the placeholder; the processor retrieving the inferred meaning from the associated storage location;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); the additional limitation “the processor replacing the placeholder in each log of the subset with the common sequence of steps” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2012/0036256 A1) in view of Ferrar (US 10366096 B2) and further in view of Bahadori et al. (US 2008/0086558 A1). 
Regarding claim 1
Shen teaches a Web-analytics system comprising a processor, a memory coupled to the processor, (processor 1102 coupled with Main Memory 1104 see FIG. 11)
and a computer-readable hardware storage device coupled to the processor,(para [0066] “Example computer system 1100 includes a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1104, and a static memory 1106, which communicate with each other via a bus 1108. Computer system 1100 may further include a video display unit 1110 (e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)).”)
the storage device containing program code configured to be run by the processor via the memory to implement a method for pattern-optimized session logs for improved web analytics, (para [0049] “Method 1000 begins by clustering all sessions into groups based on a sequential pattern of events within each session at 1002. Various clustering procedures may be used to create groups and subgroups associated with the session data. In particular embodiments, an iterative process is used. For example, sessions are first grouped by the types of their first events. Next, within each of the first groups, sessions are further grouped (e.g., sub-grouped) by the types of their second events. By iterating through all the steps in a session, a grouping (or clustering) hierarch is generated.”)
the method comprising: the system receiving a set of session logs of a Web site of interest, (para [0027] “The request may be received from a user, system or entity. In particular embodiments, the request identifies session data associated with specific types of transactions, web sessions or other types of sessions. For example, a request to analyze session data may identify sessions associated with a particular type of transaction in a network-based marketplace.”)
where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site; (para [0021] “In particular embodiments, session analysis system 116 receives session data from one or more systems or devices, such as server 106 and network-based marketplace 108. For example, session analysis system 116 can access session data from session logs stored in a database, server, network-based marketplace, web-based system, or other data source. As discussed in greater detail below, session analysis system 116 analyzes and aggregates (or Summarizes) the session data to generate a user interface that displays at least a portion of the session data. In particular embodiments, this user interface is accessible by a user through a client machine, such as client machine 104. Any number of users can access session analysis system 116 through network 102 to receive session information or portions thereof.”)
the system identifying a common sequence of steps that is shared by a subset of the received logs; (para [0049] “Method 1000 begins by clustering all sessions into groups based on a sequential pattern of events[corresponds to common sequence of steps] within each session at 1002. Various clustering procedures may be used to create groups and Subgroups associated with the Session data. In particular embodiments, an iterative process is used. For example, sessions are first grouped by the types of their first events. Next, within each of the first groups, sessions are further grouped (e.g., Sub-grouped) by the types of their second events. By iterating through all the steps in a session, a grouping (or clustering) hierarch is generated.”)
…
and the system further storing each log of the subset in a second external storage repository. (Para [0019] “Similarly, server 106 stores data received from other devices in response to data storage requests. In specific implementations, server 106[corresponds to second external storage repository] stores session data associated with activities performed on the server”)
Shen does not teach the system determining whether the common sequence of steps has been stored as a pattern in a first external storage repository, and if determining that the common sequence of steps has not been stored, storing the common sequence of steps as a pattern in the first external storage repository.
the system replacing, in each log of the subset, the …with a pattern placeholder, 
where the pattern placeholder identifies a storage location of the pattern in the first external storage repository. 
Ferrar teaches the system replacing, in each log of the subset, …with a pattern placeholder, (col 17 lines 29-35 “At 1104, a path is specified for the target locations having a fixed portion and a varying portion. The varying portion may be represented with one or more parameters. During log processing, at 1106, the one or more parameters are replaced with values corresponding to one or more target log files, wherein a single rule for implementing log monitoring is associated with multiple different targets to be monitored.”)
where the pattern placeholder identifies a storage location of the pattern in the first external storage repository. (Col 17 lines 29-35 “At 1104, a path is specified for the target locations having a fixed portion and a varying portion. The varying portion may be represented with one or more parameters. During log processing, at 1106, the one or more parameters are replaced with values corresponding to one or more target log files, wherein a single rule for implementing log monitoring is associated with multiple different targets to be monitored.” Also see col 12 lines 9-21 “For example, consider a log source that generically specifies that a given file is located at a given directory location (e.g., c:/log_directory/log_file[corresponds to placeholder]). It may be the case that any number of servers (Server A, Server B, Server C, Server D) within a customer environment may have a copy of that file (log_file) in that directory (c:/log directory). However, by associating a specific target (e.g., Server A) to the log source, this creates an instance of the log source so that the new instance is specific regarding the log file in the specified directory on a specific target (e.g., to begin monitoring c:/log_directory/log_file specifically on Server A[corresponds to third external storage repository]).”)
Shen and Ferrar are analogous art because they are both directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teaching of Ferrar to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve log data analytic system to “configure, collect, and analyze log records given the large number of disparate systems and applications” across multiple computing systems as disclosed by Ferrar (col 1 lines 45-52 “One significant issue pertains to the fact that many modern organizations possess a very large number of computing systems, each having numerous applications that run on those computing systems. It can be very difficult in a large system to configure, collect, and analyze log records given the large number of disparate systems and applications that run on those computing devices. Furthermore, some of those applications may actually run on and across multiple computing systems, making the task of coordinating log configuration and collection even more problematic.”).
Shen in view of Ferrar does not teach the system determining whether the common sequence of steps has been stored as a pattern in a first external storage repository, and if determining that the common sequence of steps has not been stored, storing the common sequence of steps as a pattern in the first external storage repository. 
Bahadori teaches the system determining whether the common sequence of steps has been stored as a pattern in a first external storage repository, (Examiner notes that the grouped data corresponds to common sequence of steps and they are stored in database see para [0008, 0024-0025] “This data is grouped into click stream events 50, 52 and 54 which are sent to collector 26 on the web analytics server system. In addition to the tracking ID of the prior art (here, the cookie id is labeled… for Coremetrics ID), a session ID is created and assigned by the web analytics server to each new session. The log of information tracked by the metadata request elements is thus associated not only with a core ID but a session ID as well. Para [0025] Each activity tracked and stored includes the core ID and the session ID. Each stored activity is assigned a time stamp. The time stamp allows establishing the sequence of events and allows easy analysis of the activities that led to other activities.”)
and if determining that the common sequence of steps has not been stored, storing the common sequence of steps as a pattern in the first external storage repository. (Examiner notes that the grouped data corresponds to common sequence of steps and they are stored para [0024-0025] “This data is grouped into click stream events 50, 52 and 54 which are sent to collector 26 on the web analytics server system. In addition to the tracking ID of the prior art (here, the cookie id is labeled… for Coremetrics ID), a session ID is created and assigned by the web analytics server to each new session. The log of information tracked by the metadata request elements is thus associated not only with a core ID but a session ID as well. Para [0025] Each activity tracked and stored includes the core ID and the session ID. Each stored activity is assigned a time stamp. The time stamp allows establishing the sequence of events and allows easy analysis of the activities that led to other activities.” Also see claim 10 “sending said monitored action data and session ID to a temporary storage in said analytics server system; examining said temporary storage by a plurality of collectors, each collector forwarding monitored action data with the same session ID to the same hashed message queue,”)
Shen, Ferrar and Bahadori are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Ferrar to incorporate the teaching of Bahadori to include a method or system that collects user sessions data to allow tracking and evaluation of individual user behavior.  
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system “include eliminating duplicate click data, and comparing the collected click data to established limits to eliminate probable click fraud” for efficient data collections on websites as disclosed by Bahadori (para [0004] “The data collected by the tracking software is stored in a database, where it is analyzed, validated, checked and formatted. The processing and storing of the tracking data in the database requires Substantial time. Examples of validating collected data include eliminating duplicate click data, and comparing the collected click data to established limits to eliminate probable click fraud.”).
Regarding claim 8
 Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1.
Regarding claim 15

Regarding claim 2
Shen in view of Ferrar with Bahadori teaches the system of claim 1.
Ferrar further teaches and the system configuring the pattern placeholder to identify the previously defined storage location. (Col 17 lines 29-35 “At 1104, a path is specified for the target locations having a fixed portion and a varying portion. The varying portion may be represented with one or more parameters. During log processing, at 1106, the one or more parameters are replaced with values corresponding to one or more target log files, wherein a single rule for implementing log monitoring is associated with multiple different targets to be monitored.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Bahadori to incorporate the teaching of Ferrar to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve log data analytic system to “configure, collect, and analyze log records given the large number of disparate systems and applications” across multiple computing systems as disclosed by Ferrar (col 1 lines 45-52 “One significant issue pertains to the fact that many modern organizations possess a very large number of computing systems, each having numerous applications that run on those computing systems. It can be very difficult in a large system to configure, collect, and analyze log records given the large number of disparate systems and applications that run on those computing devices. Furthermore, some of those applications may actually run on and across multiple computing systems, making the task of coordinating log configuration and collection even more problematic.”).
Bahadori further teaches the system further comprising: the system determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first external storage repository; (Examiner notes that the grouped data corresponds to common sequence of steps and they are stored in database as evidence by para [0007] “Web analytics server 24 collects the data received by a web server 19 with a collector component 26, and assembles queues of data in transformer components 28. The transformed data is then loaded into a database 32 by a loader 30” see para [0024-0025] “This data is grouped into click stream events 50, 52 and 54 which are sent to collector 26 on the web analytics server system. In addition to the tracking ID of the prior art (here, the cookie id is labeled… for Coremetrics ID), a session ID is created and assigned by the web analytics server to each new session. The log of information tracked by the metadata request elements is thus associated not only with a core ID but a session ID as well. Para [0025] Each activity tracked and stored includes the core ID and the session ID. Each stored activity is assigned a time stamp. The time stamp allows establishing the sequence of events and allows easy analysis of the activities that led to other activities.” Also see claim 10 “sending said monitored action data and session ID to a temporary storage in said analytics server system; examining said temporary storage by a plurality of collectors, each collector forwarding monitored action data with the same session ID to the same hashed message queue,”)
Shen, Ferrar and Bahadori are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Ferrar to incorporate the teaching of Bahadori to include a method or system that collects user sessions data to allow tracking and evaluation of individual user behavior.  
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system “include eliminating duplicate click data, and comparing the collected click data to established limits to eliminate probable click fraud” for efficient data collections on websites as disclosed by Bahadori (para [0004] “The data collected by the tracking software is stored in a database, where it is analyzed, validated, checked and formatted. The processing and storing of the tracking data in the database requires Substantial time. Examples of validating collected data include eliminating duplicate click data, and comparing the collected click data to established limits to eliminate probable click fraud.”).
Regarding claim 9
Claim 9 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 
Regarding claim 16

Regarding claim 3
Shen in view of Ferrar with Bahadori teaches the system of claim 1.
Ferrar further teaches and the system storing the inferred meaning in an associated storage location of a third external storage repository, (Col 12 lines 9-21 “For example, consider a log source that generically specifies that a given file is located at a given directory location (e.g., c:/log_directory/log_file[corresponds to placeholder]). It may be the case that any number of servers (Server A, Server B, Server C, Server D) within a customer environment may have a copy of that file (log_file) in that directory (c:/log directory). However, by associating a specific target (e.g., Server A) to the log source, this creates an instance of the log source so that the new instance is specific regarding the log file in the specified directory on a specific target (e.g., to begin monitoring c:/log_directory/log_file specifically on Server A[corresponds to third external storage repository]).”)
where the placeholder further identifies the associated storage location. (Col 12 lines 9-21 “The association of the target to the source creates, at 608, a specific instance of the log source. For example, consider a log source that generically specifies that a given file is located at a given directory location (e.g., c:/log_directory/log_file. It may be the case that any number of servers (Server A, Server B, Server C, Server D) within a customer environment may have a copy of that file (log_file) in that directory (c:/log directory). However, by associating a specific target (e.g., Server A) to the log source, this creates an instance of the log source so that the new instance is specific regarding the log file in the specified directory on a specific target (e.g., to begin monitoring c:/log_directory/log_file specifically on Server A[corresponds to third external storage repository]).”)
Shen and Ferrar are analogous art because they are both directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teaching of Ferrar to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve log data analytic system to “configure, collect, and analyze log records given the large number of disparate systems and applications” across multiple computing systems as disclosed by Ferrar (col 1 lines 45-52 “One significant issue pertains to the fact that many modern organizations possess a very large number of computing systems, each having numerous applications that run on those computing systems. It can be very difficult in a large system to configure, collect, and analyze log records given the large number of disparate systems and applications that run on those computing devices. Furthermore, some of those applications may actually run on and across multiple computing systems, making the task of coordinating log configuration and collection even more problematic.”).
Bahadori further teaches the system further comprising: the system performing a semantic-analytics procedure to infer an intended meaning of the common sequence of steps; (abstract “A system groups the data into sessions to allow tracking and evaluation of individual user behavior. By grouping clicks of a user in a session, the pattern of clicks can be observed, Such as which path or pattern of clicks leads to a purchase.”)
Shen, Ferrar and Bahadori are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Ferrar to incorporate the teaching of Bahadori to include a method or system that collects user sessions data to allow tracking and evaluation of individual user behavior.  
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system “include eliminating duplicate click data, and comparing the collected click data to established limits to eliminate probable click fraud” for efficient data collections on websites as disclosed by Bahadori (para [0004] “The data collected by the tracking software is stored in a database, where it is analyzed, validated, checked and formatted. The processing and storing of the tracking data in the database requires Substantial time. Examples of validating collected data include eliminating duplicate click data, and comparing the collected click data to established limits to eliminate probable click fraud.”).
Regarding claim 10


Regarding claim 17
Claim 17 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 5
Shen in view of Ferrar with Bahadori teaches the system of claim 1.
Shen further the system further comprising: the system presenting the common sequence of steps to a user whose activities were recorded in a first session log of the subset, (para [0049] “Method 1000 begins by clustering all sessions into groups based on a sequential pattern of events[corresponds to common sequence of steps] within each session at 1002. Various clustering procedures may be used to create groups and Subgroups associated with the Session data. In particular embodiments, an iterative process is used. For example, sessions are first grouped by the types of their first events. Next, within each of the first groups, sessions are further grouped (e.g., Sub-grouped) by the types of their second events. By iterating through all the steps in a session, a grouping (or clustering) hierarch is generated.”)
Ferrar further teaches where the replacing is performed on the first session log only after receiving authorization to proceed, from the user, in response to the presenting. (Col 19 lines 36-41 “In some embodiments, restrictions can be applied such that users have access only to logs for which access permissions are provided to those users. Different classes of users may be associated with access to different sets of logs. Various roles can be associated with permissions to access certain logs.”)
Shen, Ferrar and Bahadori are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Bahadori to incorporate the teaching of Ferrar to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve log data analytic system to “configure, collect, and analyze log records given the large number of disparate systems and applications” across multiple computing systems as disclosed by Ferrar (col 1 lines 45-52 “One significant issue pertains to the fact that many modern organizations possess a very large number of computing systems, each having numerous applications that run on those computing systems. It can be very difficult in a large system to configure, collect, and analyze log records given the large number of disparate systems and applications that run on those computing devices. Furthermore, some of those applications may actually run on and across multiple computing systems, making the task of coordinating log configuration and collection even more problematic.”).

Regarding claim 6
Shen in view of Ferrar with Bahadori teaches the system of claim 1.
Shen further teaches the system further comprising: the system initiating a Web-analytics operation by retrieving the subset of the received logs; (para [0051] “Method 1000 continues by identifying a subset of groups to present in the user interface at 1006. In particular implementations, the Subset of groups is identified based on the segmentation settings (e.g., defined in segmentation set tings panel 404). A graphical representation of each group of sessions in the subset is generated at 1008 and displayed at 1010. An example of this graphical representation is shown in FIG 8.”)
…
and the system performing the Web-analytics operation upon the subset, (para [0051] “Method 1000 continues by identifying a subset of groups to present in the user interface at 1006. In particular implementations, the Subset of groups is identified based on the segmentation settings (e.g., defined in segmentation set tings panel 404). A graphical representation of each group of sessions in the subset is generated at 1008 and displayed at 1010. An example of this graphical representation is shown in FIG 8.”)
Ferrar further teaches the system detecting the placeholder in each log of the subset; (Col 12 lines 9-21 “The association of the target to the source creates, at 608, a specific instance of the log source. For example, consider a log source that generically specifies that a given file is located at a given directory location (e.g., c:/log_directory/log_file). It may be the case that any number of servers (Server A, Server B, Server C, Server D) within a customer environment may have a copy of that file (log_file) in that directory (c:/log directory). However, by associating a specific target (e.g., Server A) to the log source, this creates an instance of the log source so that the new instance is specific regarding the log file in the specified directory on a specific target (e.g., to begin monitoring c:/log_directory/log_file specifically on Server A[corresponds to third external storage repository]).”)
the system retrieving the …from the storage location identified by the placeholder; (col 14 lines 27-31 “For the server-side, this action will create configuration data for the server to process collected log data. For example, parser details in XML, format are created for the server-side materials for the log data expected to be received. For the target-side, this action will create configuration data for log collection from the target. For example, as discussed below, variable pathnames (e.g., having variables instead of absolute pathnames) may be specified for a given log source to identify a directory that contains log files to monitor. These varying pathnames may be replaced with actual pathnames and inserted into the target-side materials at step 808.”)
the system replacing the placeholder in each log of the subset… ; (col 16 lines 25-30 “A path expression is used to represent the pathname for the log files, where the path expression includes a fixed portion and a varying portion, and different values are implemented for the variable part. The placeholder for location is eventually replaced with the actual location in the directory path.”)
Shen, Bahadori and Ferrar are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Bahadori to incorporate the teaching of Ferrar to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve log data analytic system to “configure, collect, and analyze log records given the large number of disparate systems and applications” across multiple computing systems as disclosed by Ferrar (col 1 lines 45-52 “One significant issue pertains to the fact that many modern organizations possess a very large number of computing systems, each having numerous applications that run on those computing systems. It can be very difficult in a large system to configure, collect, and analyze log records given the large number of disparate systems and applications that run on those computing devices. Furthermore, some of those applications may actually run on and across multiple computing systems, making the task of coordinating log configuration and collection even more problematic.”).
Regarding claims 12 and 19
Claims 12 and 19 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 
Regarding claim 7
Shen in view of Ferrar with Bahadori teaches the system of claim 3.
Shen further teaches the system further comprising: the system initiating a Web-analytics operation by retrieving the subset of the received logs; (para [0051] “Method 1000 continues by identifying a subset of groups to present in the user interface at 1006. In particular implementations, the Subset of groups is identified based on the segmentation settings (e.g., defined in segmentation set tings panel 404). A graphical representation of each group of sessions in the subset is generated at 1008 and displayed at 1010. An example of this graphical representation is shown in FIG 8.”)
…
and the system performing the Web-analytics operation upon the subset, (para [0051] “Method 1000 continues by identifying a subset of groups to present in the user interface at 1006. In particular implementations, the Subset of groups is identified based on the segmentation settings (e.g., defined in segmentation set tings panel 404). A graphical representation of each group of sessions in the subset is generated at 1008 and displayed at 1010. An example of this graphical representation is shown in FIG 8.”)
Ferrar further teaches the system detecting the placeholder in each log of the subset; (Col 12 lines 9-21 “The association of the target to the source creates, at 608, a specific instance of the log source. For example, consider a log source that generically specifies that a given file is located at a given directory location (e.g., c:/log_directory/log_file). It may be the case that any number of servers (Server A, Server B, Server C, Server D) within a customer environment may have a copy of that file (log_file) in that directory (c:/log directory). However, by associating a specific target (e.g., Server A) to the log source, this creates an instance of the log source so that the new instance is specific regarding the log file in the specified directory on a specific target (e.g., to begin monitoring c:/log_directory/log_file specifically on Server A[corresponds to third external storage repository]).”)
the system retrieving the …from the storage location identified by the placeholder; (col 14 lines 27-31 “For the server-side, this action will create configuration data for the server to process collected log data. For example, parser details in XML, format are created for the server-side materials for the log data expected to be received. For the target-side, this action will create configuration data for log collection from the target. For example, as discussed below, variable pathnames (e.g., having variables instead of absolute pathnames) may be specified for a given log source to identify a directory that contains log files to monitor. These varying pathnames may be replaced with actual pathnames and inserted into the target-side materials at step 808.”)
the system retrieving the inferred meaning from the associated storage location; the system replacing the placeholder in each log of the subset with the common sequence of steps; (col 16 lines 25-30 “A path expression is used to represent the pathname for the log files, where the path expression includes a fixed portion and a varying portion, and different values are implemented for the variable part. The placeholder for location is eventually replaced with the actual location in the directory path.”)
…
(Col 8 lines 31-39 “The "Log Source" 404 defines where log files are located and how to read them. In some embodiments, the log source is a named definition that contains a list of log files described using patterns, along with the parser that is needed to parse that file. For instance, one source could be "SSH Log files". This source may list each log file related to SSH separately, or could describe the log files using a wildcard (e.g., "/var/log/ssh*"). For each pattern, a base parser can be chosen (e.g., by a user) to parse the base fields from the file. This approach can be used to ensure that for a single pattern that all files conform to the same base parse structure.”)
Shen, Bahadori and Ferrar are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Bahadori to incorporate the teaching of Ferrar to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve log data analytic system to “configure, collect, and analyze log records given the large number of disparate systems and applications” across multiple computing systems as disclosed by Ferrar (col 1 lines 45-52 “One significant issue pertains to the fact that many modern organizations possess a very large number of computing systems, each having numerous applications that run on those computing systems. It can be very difficult in a large system to configure, collect, and analyze log records given the large number of disparate systems and applications that run on those computing devices. Furthermore, some of those applications may actually run on and across multiple computing systems, making the task of coordinating log configuration and collection even more problematic.”).
Regarding claims 13 and 20
Claims 13 and 20 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 

Regarding claim 14
Shen in view of Ferrar with Bahadori teaches the method of claim 8.
Shen further teaches the method further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, (para [0019] “Server 106 includes any type of computing device capable of communicating with other systems and devices through network 102. The server 106 may be a hardware server or a Software server hosted on a computing device.”)
wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the identifying, the determining, the storing, the replacing, and the further storing. (Para [0019]-[0020] “The data stored in database 112 is communicated from server 106 to other devices in response to data read request. Similarly, server 106 stores data received from other devices in response to data storage requests. In specific implementations, server 106 stores session data associated with activities performed on the server. In other implementations, server 106 receives and stores session data associated with activities performed on other devices or systems. Network-based marketplace 108 also includes a database 114 for storing various types of data. Network-based marketplace 108 is implemented using a one or more computing devices capable of implementing”)END820170223US01 33 of 37				


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2012/0036256 A1) in view of Ferrar (US 10366096 B2) in view of Bahadori et al. and further in view of Cadez et al. (“Model-Based Clustering and Visualization of Navigation Patterns on a Web Site”, hereinafter: Cadez).  
Regarding claim 4
Shen in view of Ferrar with Bahadori teaches the system of claim 1.
Shen in view of Ferrar with Bahadori does not teach where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value deemed to identify a lowest acceptable number of logs.  
Cadez teaches where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value deemed to identify a lowest acceptable number of logs. (pg. 8 section 2.3 “Each sequence in the data set corresponds to page views of a user during that twenty-four hour period. Each event in the sequence corresponds to a user’s request for a page. Requests are not recorded at the finest level of detail—that is, at the level of URL, but rather, they are recorded at the level of page category. The categories, developed for site analysis prior to this investigation, are representative of the structure of the site. The categories are frontpage, news, tech, local, opinion, on-air, misc, weather, health, living, business, sports, summary, bbs (bulletin board service), travel, msn-news, and msn-sports. The number of URLs per category ranges from 10 to 5000[corresponds to threshold number of logs]. Although the time of each request is known, we model only the order in which the pages are requested. Furthermore, any page requests served via a caching mechanism were not recorded in the server logs and, hence, not present in the data. The full data set consists of approximately one million sequences (users), with an average of 5.7 events per sequence. The data are available online at kdd.ics.uci.edu/databases/msnbc/msnbc.html.”)
Shen, Ferrar, Bahadori and Cadez are analogous art because they are all directed to log analytics system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen in view of Ferrar with Bahadori to incorporate the teaching of Cadez to include log analytics method and system for analyzing log records in an efficient manner. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “methodology for exploring and analyzing navigation patterns on a web site” for the purpose of handling hundreds of thousands of user sessions in memory efficiently as disclosed by Cadez (abstract “The clustering approach we employ is model-based (as opposed to distance-based) and partitions users according to the order in which they request web pages. In particular, we cluster users by learning a mixture of first-order Markov models using the Expectation-Maximization algorithm. The runtime of our algorithm scales linearly with the number of clusters and with the size of the data; and our implementation easily handles hundreds of thousands of user sessions in memory. In the paper, we describe the details of our method and a visualization tool based on it called WebCANVAS. We illustrate the use of our approach on user-traffic data from msnbc.com.”).
Regarding claims 11 and 18
Claims 11 and 18 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiu et al. (US 2009/0228474 A1) teaches a system and method allow an analyst to visually specify constraints and query an input stream of user session logs to obtain a visually under tandable, clickable, and interactive map of a report generated from the query.
Yu et al. (US 2006/0015504 A1) teaches a method and system for site path evaluation using web session clustering.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126             
                                                                                                                                                                                           /LUIS A SITIRICHE/Primary Examiner, Art Unit 2126